Case 1:11-cV-OOO71-PGG Document 296 Filed 03/31/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES, et al. ex rel.
OSWALD BILOTT'A,

Plaintiffs and Relator,
ORDER
-against-
_ ll Civ. 0071 (PGG)
NOVARTIS PHARMACEUTICALS

CORPORATION,

Dei'"endant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

In this gpi gm action, Plaintiffs and Relator allege that Defendant Novartis
Pharmaceuticals Corporation engaged in a decade»long kickback scheme a through Which
Novartis paid physicians honoraria and other forms of remuneration for taking part in
purportedly educational promotional programs - to induce physicians to prescribe Novartis’s
drugs. Plaintiffs and Relator contend that this alleged conduct violates the Anti-Kickback
Statute, 42 U.S.C. § i320a-7b(b), and that such violations in turn caused violations of the False
Ciairns Act, 31 U.S.C. §§ 3729~33.

Novartis has moved for summary judgment, contending that: (l) the Government
has not adduced particularized evidence of a nationwide kickback scheme, and impermissibly
relies upon “expert-created markei‘s” to prove such a schemc; (2) the Government seeks to hold
Novartis liable for conduct that Was released in a 2010 settlement agreement between Novartis
and the U.S. Department of Justice (the “Settlement Agreernent”); and (3) the Govel'nment
cannot establish causation With respect to either liability or damages under the False Claims Act,
because the Government cannot establish that (a) doctors and Novartis entered into w M gao

arrangements, or (b) any actual harm resulted from submission ofailegedly false claims.

 

Case 1:11-cV-OOO71-PGG Document 296 Filed 03/31/19 Page 2 of 3

Novartis also seeks summary judgment as to a “new category of allegedly fraudulent programs”
-» so-ealled “lunch-n~learns.” (_S_e_e l\/lot. (Dkt. No. 225); Def. Br. (Dkt. No. 226) at 15, 36)

The Government - joined by the State of New York and Relator - opposes
Novartis’s motion and has cross-moved for partial summary judgment as to the Settlement
Agreement. The Government acknowledges that the Settlement Agreement releases Novartis
from liability with respect to allegedly false claims - made Within the release period -
concerning drugs identified as “Covered Drugs” in the Settlement Agreernent. 'I`he Government
argues, however, that the Settiement Agreement does not release Novartis from liability for
claims concerning other drugs. (Mot. (Dkt. No. 228); Govt. Opp. Br. (Dkt. l\lo. 230) at ll)

For reasons that Will be explained in a forthcoming Memorandum Opinion and
Order, Novartis’s motion for summary judgment is denied, and the Govemment’s motion for
partial summary judgment is granted. This Court concludes that: (l) the Government has
adduced sufficient particularized evidence of a company-Wide kickback scheme, and that the
“expert-created markers” ~ criteria indicating that a promotional event lacks a medical
educational purpose or value - are admissible evidence of Such a scheme; (2) the Settlement
Agreernent does not release Novartis from liability for claims concerning any drugs that are not
“Covered Drugs” under that agreement; (3) the Government (a) does not need to prove a M
w gt_i_o between physicians and Novartis to establish Novartis’s liability under the False Claims
Act, and has offered sufficient proof of Novartis’s liability to survive summary judgment; and
(b) has offered sufficient proof of resulting harm; and (4) the Government may include claims
relating to “lunch-n-learns” in its case. Novartis may challenge the Government’s computation

of damages arising from “lunch-n-learns” in a motion iii limine.

 

Case 1:11-cV-OOO71-PGG Document 296 Filed 03/31/19 Page 3 of 3

'l`he Clerk of Court is directed to terminate the motions (Dkt. Nos. 225, 228).

Dated: New York, NeW Yorl<
l\/Iarch 31, 2019

/MM¢ML

Paul G. Gardephe l
United States District Judge

 

